FILED
                                                                   Jul 06 2020, 8:40 am

                                                                       CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court




ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEES
James Bopp, Jr.                                             Paul L. Jefferson
Corrine L. Youngs                                           Bradley J. Buchheit
Amanda L. Narog                                             McNeelyLaw, LLP
The Bopp Law Firm, PC                                       Indianapolis, Indiana
Terre Haute, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

The Bopp Law Firm, PC,                                      July 6, 2020
Appellant-Plaintiff,                                        Court of Appeals Case No.
                                                            19A-CC-2421
        v.                                                  Appeal from the Vigo Superior
                                                            Court
Schock for Congress and                                     The Honorable Sarah K. Mullican,
Aaron Schock,                                               Judge
Appellees-Defendants                                        Trial Court Cause No.
                                                            84D03-1608-CC-4967




Baker, Judge.




Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                           Page 1 of 18
[1]   The Bopp Law Firm, PC (Law Firm), appeals the trial court’s order ruling in

      favor of Schock for Congress (SFC) and Aaron Schock on the Law Firm’s

      complaint stemming from unpaid legal bills. Finding that the trial court did not

      err by concluding that the Law Firm failed to meet its burden of proof, we

      affirm.


                                                       Facts     1




[2]   Schock was a representative to the United States Congress for the 18 th

      Congressional District of Illinois. He was elected in 2008 and reelected in every

      term through 2014. In March 2015, Schock resigned during a federal

      investigation of alleged campaign finance violations.2


[3]   SFC was formed in 2007. In 2015, SFC signed an engagement letter with the

      Law Firm (the Contract). The Contract was between SFC, referred to as

      “Client,” and the Law Firm, and indicated that SFC was hiring the Law Firm

      to represent it during the ongoing federal investigation. Appellant’s App. Vol.

      II p. 58. According to the Contract, SFC would pay the Law Firm’s “usual and

      customary hourly rates” for James Bopp, Jr. (Bopp), at $790 per hour, and

      Randy Elf, at $550 per hour. Id. With respect to payment, the Contract stated

      that all statements were due and payable within thirty days of receipt and that




      1
       We held a virtual oral argument in this case on June 23, 2020. We thank counsel for both parties for their
      advocacy and participation.
      2
          The charges against Schock were ultimately dropped and SFC pleaded guilty to a misdemeanor.



      Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                                 Page 2 of 18
      interest accruing at 1.5% per month would be applied to past due accounts until

      paid. The Contract was signed by Paul Kilgore3 on behalf of SFC and by Bopp

      on behalf of the Law Firm.


[4]   During the course of the Law Firm’s representation of SFC, the Law Firm also

      provided legal services to other, separate (though affiliated) legal entities,

      including Kilgore, Michael Goode, and Randy Reeves in their individual

      capacities, PDS, and four other Schock-related campaign committees. None of

      these individuals or entities had signed engagement letters with the Law Firm,

      and the Law Firm billed all of this work to SFC. The way in which the Law

      Firm structured its bills meant that there is no way to separate the work done

      for SFC from the work done for these other entities and individuals.


[5]   In April 2015, the Department of Justice (DOJ) served document subpoenas on

      SFC, which relayed the subpoenas to the Law Firm. The Law Firm proceeded

      to review SFC’s documents for privilege and responsiveness, and in May 2015,

      sent the first production of documents to the DOJ. Over the ensuing months,

      the Law Firm continued to obtain and review extensive documents for SFC and

      then produced the reviewed documents to the DOJ.


[6]   Possibly in part because of the Law Firm’s failure to timely produce responsive

      documents, on June 4, 2015, the Federal Bureau of Investigation (FBI)

      executed a search warrant on the SFC’s campaign office in Peoria, Illinois.




      3
          Kilgore, through his company, Professional Data Services, Inc. (PDS), served as SFC’s treasurer.


      Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                                  Page 3 of 18
      Schock concluded that after the search warrant was executed, the Law Firm’s

      role for which it was hired—to respond to the subpoenas—had concluded. But

      SFC did not communicate that determination to the Law Firm, which

      continued to provide legal services to SFC until September 1, 2015, when the

      Law Firm’s representation was officially terminated in an email to Bopp.


[7]   At some point, Karen Haney, a full-time SFC employee, became concerned

      about the work being provided by the Law Firm as well as its billing practices.

      She specifically raised questions about attorney Elf’s billing practices, noting

      that on one occasion, he billed for three days of work in June 2015 at the SFC

      campaign office but was only seen in the office once for about three hours.

      When the Law Firm questioned Elf about the concerns, he resigned on the spot,

      but the Law Firm did not inform SFC. The Law Firm adjusted the bills for the

      one instance raised by Haney but did not write off his time or otherwise review

      Elf’s work or invoices.


[8]   Another role of the Law Firm was as trustee of SFC’s finances. As part of this

      role, the Law Firm acted as gatekeeper to approve payment of SFC’s bills. At

      some point, SFC became aware that the Law Firm frequently and quickly

      approved the payments of its own bills, but dragged its feet with respect to

      payment of other vendors’ bills. Bopp became angry when he learned that his

      own approval for payment of the Law Firm’s fees was no longer sufficient and

      that SFC had established a process regarding payment. Bopp demanded

      information about the process and alleged that SFC’s payments to the Law



      Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020          Page 4 of 18
Firm were ninety days past due, leading to the following response from Haney

on August 26, 2015:


        I have a July 23 bill from you received on July 30. I also have an
        August 14 bill received August 18, 2015. Today is August 26.


        July 30 to August 26 or even June 23 to Aug 26 is not 90 days
        past due. That is, unless, you are using when the work was
        performed not when we received the bill as the 90 day guide. In
        which case, you haven’t had the same standard for us paying
        many other attorney bills (see below).


        Yes, I received your repeated email inquiries (and responded to
        some though not all because you charge for every email you read
        and send) regarding your firm being paid. I got emails from you
        on July 30, August 7, August 10, August 14 and August 18. I
        appreciate your persistence.


        There are legitimate questions regarding your current bill(s)
        especially in light of the fact that we were double billed by your
        firm four times on the June Invoice to the tune of $3,000.


        –Meanwhile, I did not receive authorization from you to pay
        [other attorneys’] bills from June and July until Aug. 18.


        Additionally, [another] April bill dated May 7 received by you on
        May 18 was not authorized for payment by you for a full month
        later on June 23.


        Another [attorney] bill submitted on July 10 to you for June work
        was not approved for payment by you until a month later on
        Aug. 11.



Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020             Page 5 of 18
               Further, [other attorneys’] April and May bills were not approved
               for payment until June 23. When [one of those attorneys]
               inquired about payment you said, “Sorry about the delay but we
               had some issues to work out.”


               Retainer request for [another business] on May 1 was not
               approved until 45 days later on June 16.


               Etc.


       Appellant’s App. Vol. II p. 176-77.


[9]    On August 5, 2016, the Law Firm filed a complaint against SFC and Schock.

       The complaint alleged that SFC had failed to pay for the Law Firm’s legal

       services in June through September 2015, that SFC owed $159,946.37 plus

       interest, that Schock was personally liable for SFC’s obligations, and that the

       basis of these claims was breach of contract. Appellees’ App. Vol. II p. 3. A

       four-day bench trial took place on February 6 and 8, March 27, and May 10,

       2019.


[10]   At the trial, SFC called an expert witness, Ray Biederman, to testify about the

       cost of document production. Biederman testified that the document

       production could have been done for $49-$125 per hour, as opposed to the

       $550-$790 per hour charged by the Law Firm. Biederman testified that his

       company could have responded to the subpoenas within two weeks for less than

       $30,000. The Law Firm took months—so long that the FBI ended up obtaining

       and executing a search warrant—and charged over $90,000 for that work.



       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020         Page 6 of 18
[11]   On September 12, 2019, the trial court entered an order finding in favor of SFC

       and Schock. In pertinent part, it found and concluded as follows:


               13.      The Firm performed legal services, throughout the scope
                        of its representation for SFC, for the other legal entities as
                        well as work for individuals related to the campaign. . . .
                        Each of these is a separate individual or legal entity. The
                        individuals worked for entities other than SFC. The work
                        performed for other entities and individuals other than
                        SFC is impossible to ascertain because it is not specifically
                        itemized in the Firm’s invoices for services rendered. The
                        fees for the legal services performed only for SFC are
                        impossible to ascertain from the Firm’s invoices admitted
                        into evidence in the Firm’s case in chief.


                                                          ***


               22.      Aaron Schock . . . is liable for obligations incurred by SFC
                        to which he consented.


                                                          ***


               26.      The Court finds that the Firm’s invoices did not itemize or
                        separate which work was performed for each legal entity
                        or individual. No consents were obtained from any
                        entities or individuals. Because the Firm’s invoices make
                        no distinction regarding the work performed for SFC,
                        other committees or individuals, the Court finds the Firm
                        may not recover any fees from anyone other than its client,
                        and is limited to recovering fees for only the work
                        performed for the single client it represented.


                                                          ***


       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020              Page 7 of 18
        28.      The Firm responded to routine document subpoenas but
                 failed to timely produce documents which ultimately led
                 to the execution of a search warrant on [the] SFC
                 campaign office. At trial, [SFC] presented the testimony
                 of Ray Biederman, an Indiana attorney and an expert on
                 document production. Mr. Biederman is an industry
                 leader on document production and has testified as an
                 expert on this issue previously. Mr. Biederman testified
                 that he had reviewed the grand jury subpoenas in this case
                 and that in his opinion, the subpoenas were routine in
                 nature. Mr. Biederman further testified that his company,
                 Proteus, which was in existence in 2015, could adequately
                 respond to such subpoenas within two weeks at a cost of
                 no more than $30,000. The Court finds that testimony of
                 Mr. Biederman to be informative and convincing.


        29.      The testimony at trial was that Randy Elf had submitted
                 inaccurate or questionable billing records for the work
                 performed for SFC. When Randy Elf was confronted by
                 the Firm over this issue, he simply resigned. The Firm
                 never informed its client, SFC, of this issue. Instead, the
                 Firm simply adjusted the amount on its invoices by fifty
                 (50%) percent. The Firm had an obligation to review
                 Randy Elf’s billable hours to SFC. Because the Firm
                 failed to do so, the Court will not allow the Firm to
                 recover legal fees billed by Randy Elf for work he
                 completed for SFC.


        30.      The Firm called Jeffrey Gallant, an associate of the Firm,
                 as a rebuttal witness at trial on the issue of document
                 production and the reasonableness of the Firm’s legal fees
                 in this matter. Mr. Gallant testified that document
                 production and review does not constitute a large
                 percentage of his current legal practice. . . . [T]he Court
                 gives Mr. Gallant’s testimony little weight in light of Mr.


Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020               Page 8 of 18
                        Gallant’s minimal experience on document review and
                        production.


               31.      The Court finds that the Firm has failed to rebut the
                        testimony of Ray Biederman . . . on the issue of the
                        reasonable value of the legal services performed in this
                        matter. The Court finds the evidence reveals that the
                        reasonable value of the legal services performed in this
                        matter are [sic] $30,000. The Firm was paid
                        approximately $94,262.38 as compensation for its
                        representation of SFC. Accordingly, the Court enters
                        judgment for [Schock and SFC].


       Appealed Order p. 2-5. The Law Firm now appeals.


                                      Discussion and Decision
[12]   The Law Firm spends much of its brief addressing a claim—account stated—

       that it did not actually make to the trial court until after the trial was concluded.

       It spends the rest of its brief trying to frame the trial court’s orders incorrectly.

       What we must determine, simply, is whether the trial court erred by ruling in

       favor of Schock and SFC on the Law Firm’s complaint for breach of contract.


[13]   In ruling against the Law Firm on its breach of contract complaint, the trial

       court entered findings of fact and conclusions of law. As such, our standard of

       review is as follows:


               When findings of fact and conclusions of law are entered by the
               trial court, as occurred here, we will not set aside the judgment
               unless it is clearly erroneous; that is, unless we are definitely and
               firmly convinced the trial court committed error. The findings
               must disclose a valid basis for the legal result reached in the
       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                Page 9 of 18
                judgment, and evidence at trial must support each of the specific
                findings. We defer to the trial court when such evidence
                conflicts. We will not reweigh the evidence nor reassess the
                credibility of the witnesses before the court. Rather, we will
                affirm if there is sufficient evidence of probative value to support
                the decision, viewing the evidence most favorable to the
                judgment and the reasonable inferences drawn therefrom. To the
                extent that the judgment is based on erroneous findings, those
                findings are superfluous and are not fatal to the judgment if the
                remaining valid findings and conclusions support the judgment.


       AmRhein v. Eden, 779 N.E.2d 1197, 1206 (Ind. Ct. App. 2002) (internal citation

       omitted). We apply a de novo standard of review to the trial court’s

       conclusions of law. Id.


                                                   Account Stated

[14]   The Law Firm spends the first fourteen pages of its argument discussing a claim

       for account stated.4 Appellant’s Br. p. 14-28. The problem, however, is that the

       complaint did not include such a claim; indeed, it explicitly raised only a claim

       for breach of contract.5 Furthermore, at no point during the litigation of the

       complaint, including the trial itself, did the Law Firm inject this issue into the




       4
         Waiver aside, we note that it is uncertain whether the law of account stated even applies to agreements
       between lawyers and their clients. Thrasher, Buschmann, & Voelkel, P.C. v. Adpoint Inc., 24 N.E.3d 487, 499
       (Ind. Ct. App. 2015). At oral argument, counsel for the Law Firm expressed disagreement at the argument
       that account stated does not apply to legal services agreements, because that would require attorneys to prove
       the reasonableness and veracity of each item on their bills. We, in turn, express our concern that an attorney
       would expect a rubber stamp of his bills when those bills are questioned by a client.
       5
        The Law Firm insists that because its Verification of Debt, attached to the complaint, several times uses the
       word “account,” the issue was sufficiently raised. Reply Br. p. 9-10. To say the least, this argument is not
       compelling.

       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                                 Page 10 of 18
       proceedings such that it could be fairly litigated. The Law Firm directs our

       attention to its post-trial brief, which—for the first time in the litigation—

       includes authority related to an account stated claim. Reply Br. p. 9. We can

       only find that an issue that was not raised during the litigation of a case cannot

       be snuck in via a post-trial brief.


[15]   Plainly, SFC was unable to defend against this claim—because it was never

       made—and the trial court was unable to rule on it—because it was never

       litigated. See GKC Ind. Theatres, Inc. v. Elk Retail Inv’rs, LLC, 764 N.E.2d 647,

       651 (Ind. Ct. App. 2002) (observing that the “rule of waiver in part protects the

       integrity of the trial court; it cannot be found to have erred as to an issue or

       argument that it never had the opportunity to consider”). Consequently, we

       can only find that anything related to account stated has been waived and we

       will not address it herein.6, 7




       6
         The Law Firm argues that the trial court erred by finding that the amount already paid by SFC—totaling
       over $94,000—suffices to compensate the Law Firm for its legal services, which the trial court found were
       reasonably valued at $30,000. The Law Firm frames this as a “set-off,” noting that the money already paid
       by SFC occurred pursuant to invoices in April and May and insists that each invoice created a new
       contract—a new “account stated[.]” Appellant’s Br. p. 40-41. But we have already found that the Law Firm
       did not properly plead or litigate this case as an account stated case. Because the trial court did not err by
       treating this as a breach of contract case, and because it properly found that the reasonable value of the Law
       Firm’s services under that contract totals $30,000, it was not erroneous to conclude that where SFC has
       already paid the Law Firm over three times that amount, the Law Firm is owed no more money.
       7
         We also note that even if a claim for account stated had been properly pleaded and litigated, the Law Firm
       would not be entitled to relief. In an account stated case, the amount on a statement is merely prima facie
       evidence of the amount owed; once the prima facie case is made, the burden of proof shifts to the account
       stated debtor to disprove the claimed amount. B.E.I., Inc. v. Newcomer Lumber & Supply Co., 745 N.E.2d 233,
       237 (Ind. Ct. App. 2001). Here, SFC disproved the claimed amounts by showing that the statements did not
       separate the work performed for different entities and individuals from that done for SFC and that the work
       performed by Elf was never properly reviewed. The Law Firm was unable to counter this evidence


       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                                 Page 11 of 18
                               Failure to Separate Billing for Other Entities

[16]   In its order, the trial court held that the Law Firm could recover its fees for

       document review and production but not for any of its other legal work. The

       basis for this portion of the order was twofold: first, “the Firm’s invoices did not

       itemize or separate which work was performed for each legal entity or

       individual” aside from SFC; and second, after serious questions were raised

       about Elf’s work, the Law Firm did not write off his billable hours and instead

       merely adjusted the amount on its invoices by 50%. Appealed Order p. 4-5.8


[17]   With respect to the Law Firm’s failure to separate the work performed for SFC

       from the work performed for other, separate entities and individuals, we note

       that it is undisputed that SFC was the only entity with which the Law Firm had

       a contractual relationship. But the Law Firm billed SFC for the work it

       performed for those other, separate entities and individuals, and its time entries

       are so ambiguous that it is impossible to tell what work was performed for SFC

       alone.9




       sufficiently to convince the trial court. Therefore, even if account stated applied to this case, the result on
       appeal would not be changed.
       8
         To the extent that the Law Firm argues that SFC never raised a timely objection to this billing practice or to
       the reasonableness of the fees billed, we note that in addition to acting as attorney for SFC, the Law Firm
       was also acting as trustee responsible for reviewing and approving (or disapproving) all bills—legal and
       otherwise—remitted to SFC. Therefore, it was the responsibility of Bopp, who assumed this mantle, to object
       to the Law Firm’s bills. It goes without saying that he never did so.
       9
         To the extent that the Law Firm argues that the first time this issue was raised was during the cross-
       examination of Bopp at trial, it is incorrect. SFC and Schock were explicit in their pretrial contentions that
       (1) there was an attorney-client relationship only between SFC and the Law Firm; (2) Schock and any other
       individuals or entities were separate and distinct from SFC; and (3) the Law Firm’s “time entries are so


       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                                     Page 12 of 18
[18]   In considering this quandary, the trial court referenced Rule 1.8(f) of the Rules

       of Professional Conduct, which provides as follows:


                A lawyer shall not accept compensation for representing a client
                from one other than the client unless:


                (1) the client gives informed consent;


                (2) there is no interference with the lawyer’s independence of
                professional judgment or with the client-lawyer relationship; and


                (3) information relating to representation of a client is protected
                as required by Rule 1.6.


       The Law Firm notes, correctly, that only our Supreme Court may sanction

       attorneys for violations of the Rules of Professional Conduct. Ind. Code § 33-

       24-1-2(b). But this argument is a red herring, inasmuch as the trial court did not

       find that the Law Firm had violated Rule 1.8(f). Instead, the trial court used

       Rule 1.8(f) as a guidepost to determine whether the Law Firm was entitled to

       recover the fees it charged to SFC, which included work it performed for the

       other entities. The trial court did not exceed its authority by determining that

       because the Law Firm did not abide by Rule 1.8(f), it was not entitled to collect

       those fees. And because the billing records are so vague and ambiguous, it is




       ambiguous that even the lawyer performing the work cannot identify with any certainty what was done.”
       Appellant’s App. Vol. II p. 31. Moreover, we note that even if the cross-examination of Bopp had been the
       first time the issue was raised, the Law Firm could have questioned him on the topic on redirect or objected
       to the line of questioning altogether, but it did neither.



       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                                Page 13 of 18
       impossible to separate the work done for the other entities from the work done

       for SFC, meaning that the trial court did not err by concluding that the Law

       Firm is not entitled to recover any of it.10


[19]   Regarding Elf’s work, the record shows that Bopp received a complaint from

       SFC regarding three days in June 2015 when Elf claimed to have worked in the

       campaign office but was only seen once for a brief period of time. When Bopp

       approached Elf about the time entries, Elf resigned on the spot. The Law Firm

       did not inform SFC what had happened. With respect to those three days, the

       Law Firm wrote off seven of the ten hours Elf claimed to be there, but still

       billed SFC for Elf’s travel time between Terre Haute and Peoria. And the Law

       Firm did not endeavor to review Elf’s other billed work for SFC, instead merely

       providing a 50% credit for the other entries rather than reviewing them in detail

       and/or writing them off. Given these facts, we cannot find that the trial court

       erred by declining to require SFC to pay for Elf’s work.


[20]   In sum, the Law Firm did not meet its burden as plaintiff to prove that it was

       entitled to recover all fees. Because SFC did not have to pay the Law Firm for

       its work for the other entities and individuals and the bills are so ambiguous




       10
         The Law Firm notes that the other entities are affiliated committees with SFC and that the individuals
       involved work for the affiliated committees. It also maintains that it did the work for these other entities at
       SFC’s request. Even if we were to accept, for argument’s sake, that this was true, it would not change the
       outcome. The Contract is between SFC and the Law Firm and is for legal services provided to SFC only. If
       the Law Firm desired to perform legal work for other entities, it was free to enter into separate agreements
       with those entities, but it did not do so. And because of the way in which the Law Firm billed its time, it is
       impossible to separate one client/entity from another. Consequently, this argument is unavailing.

       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                                   Page 14 of 18
       that it is impossible to separate that work from the SFC work, and because SFC

       does not have to pay for the problematic work performed by Elf, the trial court

       did not err by determining that the only fees that the Law Firm may recover are

       those related to the document review and production performed solely for SFC.


                                              Reasonableness of Fee

[21]   Next, we must consider whether the trial court erred by concluding that a

       reasonable fee for the document review and production performed by the Law

       Firm was $30,000 (as opposed to the over $90,000 it demanded).


[22]   At trial, SFC offered the testimony of Ray Biederman, an electronic document

       production expert. He testified that his company could have responded to the

       subpoenas within two weeks for less than $30,000. Biederman also testified

       that Bopp’s lack of familiarity with technology increased the cost of the review

       and the production of the privilege log, which did not conform with basic legal

       guidelines. The trial court explicitly found Biederman’s testimony “to be

       informative and convincing.” Appealed Order p. 5.


[23]   The Law Firm called a rebuttal witness, Jeffrey Gallant, who is an attorney

       with the Law Firm. Gallant admitted, however, that document production and

       review does not constitute a large percentage of his current legal practice. As a

       result, the trial court largely discounted his testimony because of his “minimal

       experience” with document review and production. Id.


[24]   The trial court’s conclusion that $30,000 is a reasonable fee for the document

       review and production falls squarely within the evidence presented at trial. The

       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020        Page 15 of 18
       Law Firm may wish that the trial court had believed its witness over SFC’s, but

       the fact that the trial court credited Biederman over Gallant does not constitute

       an error. The Law Firm’s arguments to the contrary are merely requests to

       reweigh the evidence and reassess witness credibility, which we may not and

       will not do.11 We find no error with respect to the trial court’s conclusion that

       the reasonable value of the Law Firm’s legal services performed in this matter is

       $30,000.12


                                      Failure to Order Interest and Costs

[25]   Finally, the Law Firm argues that the trial court erred by failing to award

       interest and costs for the $30,000 the trial court determined was owed to the

       Law Firm by SFC. It directs our attention to the following provision in the

       Contract:


                All statements are due and payable within 30 days of receipt by
                Client. Interest accruing at 1.5% per month will be applied to




       11
          The Law Firm insists that Biederman reviewed only the subpoenas for documents after the May
       production and did not review the May production itself. In support of this statement, it directs our attention
       to the Appellant’s Appendix Volume II page 80, which is merely a subpoena requiring someone named
       Michael Goode to testify before a grand jury. Appellant’s Br. p. 39; Reply Br. p. 19. Nothing in that
       document supports the Law Firm’s contention. Furthermore, when Biederman testified, he agreed that he
       had reviewed “the document requests attached to the Subpoenas in this case,” without a limitation on date.
       Tr. Vol. III p. 149, 151 (referencing “the Subpoenas” without limitation), 166 (same), 169 (same).
       Additionally, at oral argument, counsel for SFC indicated that Biederman reviewed all subpoenas and
       documents in the case, without limitation. As we find no basis in the record to conclude that Biederman
       limited his review to the subpoenas issued following the May production, we decline to address this
       argument.
       12
         Another red herring argument made by the Law Firm is that the trial court erroneously relied on the
       doctrine of quantum meruit in reaching its decision. The trial court did not rely on quantum meruit—in fact,
       that doctrine is not referenced even once in the order. Instead, it found that the Law Firm did not meet its
       burden as plaintiff on a breach of contract claim.

       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020                                 Page 16 of 18
               past due accounts until paid. Client agrees to pay all attorney
               fees and costs of collecting Client’s account if legal action is
               taken to collect fees and costs due The Firm.


       Appellant’s App. Vol. II p. 59. The Law Firm argues that, pursuant to that

       provision, it should receive 1.5% interest compounded monthly, which it

       calculates totals $39,492.33. It also insists that it should be awarded fees and

       costs for its efforts to collect fees and costs from SFC.


[26]   This, yet again, is an attempt by the Law Firm to reframe the trial court’s order

       in a way that does not represent what it actually held. The trial court found

       that the total of the reasonable value of the Law Firm’s legal services to SFC

       under the Contract is $30,000. It also found that SFC had already paid to the

       Law Firm over three times that amount. In other words, no payments are

       late—there is nothing on which to calculate interest. And as for the Law Firm’s

       fees expended in pursuing this litigation, because the trial court found in favor

       of SFC, we can only find that SFC is not required to pay those fees.


[27]   Additionally, the Law Firm points us to the provision of the Contract stating

       that SFC was to be responsible for


               all costs and expenses, which are in addition to the hourly
               charges for legal services. Costs and expenses include, but are
               not limited to, court charges, copies, postage, telephone, fax,
               travel, parking, special materials, exhibits, photographs,
               investigators, experts, computer assisted legal research and all
               other disbursements, costs, or expenses attributable to said legal
               services.



       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020             Page 17 of 18
       Id. at 58. The Law Firm notes that costs, which covers the expenses of

       litigation, are distinguishable from fees charged for legal services. It insists that

       it is entitled to recover its costs—which it calculates at $8,073.59, and when the

       1.5% monthly interest is added, totals $14,370.99—regardless of the valuation

       of its legal services. But in its brief, the Law Firm offered no evidence

       supporting these figures aside from a footnote containing the numbers with no

       citation to the record. Therefore, we are unable to review the reasonableness of

       this demand.


[28]   The judgment of the trial court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CC-2421 | July 6, 2020            Page 18 of 18